EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACT: Sandy Pfaff 415-459-8800 sandy@pfaffpr.com BANK OF MARIN BANCORP REPORTS STRONG THIRD QUARTER EARNINGS INCREASES QUARTERLY CASH DIVIDEND TO SHAREHOLDERS NOVATO, CA, October 24, 2011 – Bank of Marin Bancorp (“Bancorp”, NASDAQ: BMRC) announced third quarter 2011 earnings of $4.2 million, up 26%, from $3.4 million in the third quarter of 2010. Diluted earnings per share were $0.79, up $0.16 from the same quarter a year ago. Earnings for the nine-month period ended September 30, 2011 totaled $12.2 million, up 26%, from $9.6 million in the same period a year ago. Diluted earnings per share for the nine-month period ended September 30, 2011 totaled $2.26, up $0.44 from $1.82 for the same period a year ago. 2011 earnings include the impact of the FDIC1-assisted acquisition of certain assets and the assumption of certain liabilities of the former Charter Oak Bank on February 18, 2011 (the “Acquisition”). “We are pleased to report strong earnings this quarter driven by high credit quality and the Napa acquisition. This year we have also opened two new offices in Santa Rosa and Sonoma, which position the Bank for continued growth,” said Russell A. Colombo, Chief Executive Officer. “By investing in our branch network and operational infrastructure, including hiring senior-level talent, we are creating value for our customers, employees and shareholders.” Bancorp also provided the following highlights on its operating and financial performance for the third quarter of 2011: ● The acquired operations of the former Charter Oak Bank contributed approximately $1.6 million to Bancorp’s pre-tax, third-quarter income, and $4.0 million to Bancorp’s pre-tax year-to-date income. ● Credit quality remains solid with non-performing loans at 1.08% of loans, down from 1.13% a year ago. Results include a $2.5 million lower loan loss provision from the prior quarter, primarily due to fewer newly identified loans requiring a specific reserve and a decrease in the construction portfolio, which is assigned a higher allowance factor. ● Loans grew $6.0 million, or 0.6%, over last quarter, primarily related to new relationships. ● Total deposits grew $37.6 million, or 3.3%, over last quarter, with non-interest bearing deposits growing $27.5 million or 7.9%.Non-interest bearing deposits totaled 31.8% of deposits at September 30, 2011, compared to 30.4% at the prior quarter-end. ● On October 3, 2010, Bank of Marin opened its seventeenth full service branch in Sonoma, California.With pre-opening business development efforts, the Sonoma branch has already generated $1.8 million in deposits and $2.4 million in loans as of September 30, 2011. ● In a conscious effort to address excess liquidity, Bancorp paid off a $20 million FHLB2fixed-rate advance at 2.54%.The pre-payment penalty of $924 thousand, pre-tax, reduced the net interest margin by 28 basis points for the third quarter and 10 basis points on a year-to-date basis. ● On October 21, 2011, the Board of Directors declared a quarterly cash dividend of $0.17 per share, a $0.01 increase from prior quarter.The cash dividend is payable to shareholders of record at the close of business on November 3, 2011 and will be payable on November 14, 2011. 1 Federal Deposit Insurance Corporation 2 Federal Home Loan Bank of San Francisco 1 Loans and Credit Quality Total loans reached $992.6 million at September 30, 2011, representing an increase of $54.5 million, or 5.8%, over a year ago, and an increase of $6.0 million, or 0.6%, from June 30, 2011. The increase from the same quarter a year ago largely reflects $61.8 million of loans purchased and measured at fair value without loss share as part of the Acquisition, partially offset by a decreased emphasis on certain product lines, including construction lending, as well as payoffs due to the successful resolution of several high credit risk loans. Non-performing loans totaled $10.7 million or 1.08% of Bancorp’s loan portfolio at September 30, 2011, compared to $10.6 million or 1.13% a year ago and $8.7 million, or 0.88%, at June 30, 2011. Accruing loans past due 30 to 89 days totaled $5.0 million at September 30, 2011, compared to $4.6 million a year ago and $763 thousand at June 30, 2011. “We have a consistent, disciplined, and proactive approach to managing our loans which results in a high quality portfolio,” said Kevin Coonan, Chief Credit Officer. “Our process focuses on early risk recognition, and active account management to help maintain our strong credit quality and ultimately the overall health of the Bank.” Non-performing loans exclude certain PCI3loans that are accreting interest.PCI loans totaled $6.5 million at September 30, 2011 (including loans totaling $3.9 million that are accreting interest), compared to $7.9 million at June 30, 2011. Bancorp’s loan loss provision totaled $500 thousand in the third quarter of 2011, a decrease of $900 thousand from the same quarter a year ago, and a decrease of $2.5 million from the second quarter of 2011.The decreases to the provision for loan losses reflect fewer newly identified loans requiring a specific reserve and a decrease in the construction portfolio, which is assigned a higher allowance factor. Net charge-offs in the third quarter of 2011 totaled $1.2 million and remained relatively unchanged from the same quarter a year ago, compared to $2.1 million in the prior quarter. The provision for loan losses for the nine-month period ended September 30, 2011 totaled $4.6 million, compared to $4.3 million in the same period a year ago. The allowance for loan losses of $13.2 million totaled 1.33% of loans at September 30, 2011, compared to 1.28% and 1.41% at September 30, 2010 and June 30, 2011, respectively.The decrease in the allowance for loan losses as a percentage of loans from the prior quarter primarily reflects third-quarter charge-offs of loans with previously established specific reserves. Deposits Total deposits grew $153.2 million, or 15%, over a year ago to $1.2 billion. The higher level of deposits reflects growth in most deposit categories, except for CDARS® time deposits, which decreased $38.1 million. Demand deposits comprised 31.8% of total deposits at September 30, 2011, compared to 30.4% at June 30, 2011 and 27.0% a year ago. Earnings The acquired operations of the former Charter Oak Bank contributed approximately $1.6 million to Bancorp’s pre-tax, third-quarter income, including $448 thousand of gains recognized in interest income on pay-offs of PCI loans, $405 thousand of accretion on purchased non-credit impaired loans, and $34 thousand in loan loss provision. The acquired operations of the former Charter Oak Bank contributed approximately $4.0 million to Bancorp’s pre-tax, year-to-date income, including $2.6 million of accretion on purchased non-credit impaired loans, $1.7 million of gains recognized in interest income on pay-offs of PCI loans, $1.0 million in Acquisition-related third-party costs, $1.0 million in loan loss provision, and $146 thousand in bargain purchase gain. The quarterly and year-to-date income amounts discussed above exclude allocated overhead and allocated cost of funds. The current level of accretion is expected to continue to decline. The tax-equivalent net interest margin was 4.76% in the third quarter of 2011, compared to 4.88% in the same quarter last year and 5.51% in the second quarter of 2011. Net interest income in the third quarter of 2011 totaled $15.2 million, increasing $1.3 million, or 9.0%, from the same period last year.The increase primarily reflects the acquisition of loans from the former Charter Oak Bank and a reduction in the cost of deposits, partially offset by a $924 thousand pre-payment penalty on an FHLB advance. Net interest income decreased $1.8 million, or 10.5%, from the prior quarter, primarily related to the pre-payment penalty on an FHLB advance discussed above, a lower level of gains resulting from PCI loan pay-offs, as well as a lower level of accretion on purchased non-credit impaired loans as loans mature. 3Purchase Credit Impaired Loans 2 The tax-equivalent net interest margin was 5.25% in the first nine months of 2011 compared to 4.96% in the first nine months of 2010. The net interest income for the first nine months of 2011 totaled $48.1 million, representing an increase of $7.3 million, or 17.8%, from the same period last year. The increase primarily reflects the acquisition of loans from the former Charter Oak Bank and a reduction in the cost of deposits, partially offset by the pre-payment penalty on the FHLB advance discussed above. “As we expand the Bank of Marin franchise, we also look to create efficiencies by offsetting the costs of growth with expense savings, “ said Christina Cook, Chief Financial Officer. “From renewing office space leases at market rates to improving processes through automation, our goal is to closely manage expenses overall.” Non-interest income in the third quarter of 2011 totaled $1.6 million, compared to $1.3 million in the same period last year, and remained relatively unchanged from the prior quarter. The increase from the same quarter a year ago reflects higher Wealth Management and Trust Services fees and other income. Non-interest income for the first nine months of 2011 totaled $4.7 million, an increase of $584 thousand, or 14.0%, from the first nine months of 2010. The increase relates to the pre-tax bargain purchase gain of $146 thousand from the Acquisition and higher Wealth Management and Trust Services fees. Non-interest expense totaled $9.4 million in the third quarter of 2011, an increase of $914 thousand, or 10.7%, from the same quarter a year ago.The increase primarily reflects higher personnel costs and higher occupancy and equipment cost associated with branch expansion, as well as data processing costs associated with the Acquisition. Non-interest expense decreased $577 thousand, or 5.8%, from the prior quarter due to the absence of one-time Acquisition related third-party costs, which totaled $642 thousand in the prior quarter. Non-interest expense totaled $28.5 million and $25.3 million in the first nine months of 2011 and 2010, respectively, representing a 12.8% increase. The increase primarily reflects higher personnel and occupancy costs associated with branch expansion, as well as one-time Acquisition-related third-party costs of approximately $1.0 million, partially offset by lower FDIC insurance expense due to a change in the FDIC assessment base. About Bank of Marin Bancorp Bank of Marin Bancorp's assets total $1.4 billion. Bank of Marin, as the sole subsidiary of Bank of Marin Bancorp, is the largest community bank in Marin County with seventeen offices in Marin, San Francisco, Napa and Sonoma counties. The Bank's Administrative offices are located in Novato, California. Bank of Marin offers business and personal banking, private banking and wealth management services, with a strong focus on supporting the local community. Bank of Marin Bancorp is included in the Russell 2000 Small-Cap Index, is recognized as a Top 200 Community Bank, ranked number 43 in the U.S. by US Banker Magazine, and has received the highest five star rating from Bauer Financial for more than ten years (www.bauerfinancial.com). Celebrating its 21st anniversary in 2011, Bank of Marin has been recognized as one of the "Best Places to Work in the Bay Area" and one of the "Top Corporate Philanthropists" by the San Francisco Business Times. Forward Looking Statements This release may contain certain forward-looking statements that are based on management’s current expectations regarding economic, legislative, and regulatory issues that may impact Bancorp’s earnings in future periods. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words “believe,” “expect,” “intend,” “estimate” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.” Factors that could cause future results to vary materially from current management expectations include, but are not limited to, estimated fair values related to the assets acquired and liabilities assumed of the former Charter Oak Bank, general economic conditions, theeconomic downturn in the United States and abroad, changes in interest rates, deposit flows, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory and technological factors affecting Bancorp’s operations, pricing, products and services. These and other important factors are detailed in various securities law filings made periodically by Bancorp, copies of which are available from Bancorp without charge. Bancorp undertakes no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. 3 BANK OF MARIN BANCORP FINANCIAL HIGHLIGHTS Year To Year Comparison September 30, 2011 (dollars in thousands, except per share data;unaudited) THIRD QUARTER QTD 2011 QTD 2010 CHANGE % CHANGE NET INCOME $ $ $ % DILUTED EARNINGS PER COMMON SHARE $ $ $ % RETURN ON AVERAGE ASSETS (ROA) % RETURN ON AVERAGE EQUITY (ROE) % EFFICIENCY RATIO % TAX-EQUIVALENT NET INTEREST MARGIN 1 % % %) %) NET CHARGE-OFFS $ $ $
